 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   640E & L Transport Company, L.L.C. and Donald L. Dunsmore and Joe M. Renedo.  Cases 7ŒCAŒ39017 and 7ŒCAŒ39029 June 30, 2000 DECISION AND ORDER On January 9, 1998, Administrative Law Judge Wallace H. Nations issued the attached decision.  The Respondent and the General Counsel each filed exceptions and a sup-porting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 as modified below, to modify the remedy as stated below, and to set forth a new Order in light of these modifications. 1.  The General Counsel has excepted to the judge™s finding that evidence of ﬁspecial circumstancesﬂ justifies a prohibition against employees wearing union insignia on their coveralls while loading and unloading vehicles.  We find merit in this exception.   The judge found, and we agree, that the Respondent promulgated an ﬁoverly broadﬂ general rule, prohibiting employees from wearing union buttons on their work uni-forms, for unlawful retaliatory reasons, in violation of Sec-tion 8(a)(1) of the Act.  Given this unlawful motivation, it is immaterial that the Respondent might be able to demon-strate ﬁspecial circumstancesﬂ that would justify a narrower rule restricting drivers™ wearing of union insignia on their coveralls only during the loading or unloading process.3  As the Board stated in Times Publishing Co., 240 NLRB 1158, 1160 (1979), enfd. 605 F.2d 847 (5th Cir. 1979), ﬁonce a rule is found to be generally invalid, it is invalid for all purposes and cannot be applied as valid in part to a spe-cific area.ﬂ  We are not downplaying the Respondent™s legitimate interest in seeking to prevent personal injury or property damage.  We are simply ruling that, in this case, as found by the judge, the Respondent did not impose the general rule for safety or damage control reasons, nor did it inform its drivers of any such reasons.  Rather, the Respon-dent™s motive for promulgating the rule was to retaliate against employees for their exercise of Section 7 rights, and this ﬁspecial circumstanceﬂ defense was an after-the-fact attempt to disguise this motivation.  To remedy that viola-tion, the entire rule must be rescinded, and we shall modify the judge™s recommended Order and Notice accordingly.                                                                                                                       1 The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the find-ings. 2 In adopting the judge™s conclusion that the Respondent violated, inter alia, Sec. 8(a)(4) of the Act by issuing a written reprimand to employee Donald Dunsmore, we rely solely on the evidence showing that the Respon-dent™s discipline was in retaliation for Dunsmore™s filing of an unfair labor practice charge with the Board. No exceptions were filed to the judge™s conclusion that the Respondent did not violate the Act by telling Charging Party Donald Dunsmore that internal union campaign signs were prohibited in or on the Respondent™s trucks (JD fn. 18 and Conclusion of Law 7). 3 We note, in any event, that the ﬁspecial circumstancesﬂ exception is nar-row.  As the judge noted, a rule which curtails an employee™s right to wear union insignia at work is presumptively invalid, and can be justified only where special circumstances exist which make the rule necessary to main-tain production or discipline, or to ensure safety.  Kendall Co., 267 NLRB 963, 965 (1983) (special circumstances based on safety considerations justified employer™s dress code policy). Assuming the Respondent subsequently promulgates a narrower rule, Member Brame would agree with the judge that the Respondent could establish ﬁspecial circumstancesﬂ that justify a prohibition against drivers wearing any buttons or other insignia on their coveralls while loading and unloading vehicles from its car carriers in order to prevent personal injury and vehicle damage during this process. 2.  On September 20, 1996, the Respondent™s terminal supervisor, Mike Ervin, told driver Ed Reese to remove two stickers that Reese had placed on his safety helmet.  Reese pursued this matter with Chris Trimble, the Respon-dent™s assistant terminal manager.  After contacting an offi-cial in the Respondent™s labor relations department, Trim-ble reaffirmed Ervin™s directive that Reese had to remove the stickers.  Because Reese wanted to file a grievance in order to test the propriety of this order, he refused Trim-ble™s repeated demands to remove the stickers until Trim-ble issued him a grievable 1-day suspension.  The record shows that Reese received a written document signed by Trimble informing him of this suspension. We adopt the judge™s finding that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by disciplining Reese for failing to remove the stickers from his safety helmet.  The General Counsel has excepted, however, to the judge™s failure to provide any backpay for Reese™s loss of work.  Although the record is unclear as to whether Reese actually served this 1-day suspension, we grant the General Counsel™s exception and, accordingly, we will further modify the judge™s remedy to make Reese whole for any loss of earnings he may have suffered by virtue of the Respondent™s discrimination against him, plus interest as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987).4  We shall also modify the judge™s conclu-sions of law, order, and notice to reflect the written suspen-sion that the Respondent issued to Reese.  AMENDED CONCLUSION OF LAW Substitute the following for the judge™s Conclusion of Law 4. ﬁ4.  By suspending employee/alternate union steward Ed Reese on September 20, 1996, for failing to remove stick-ers from his safety helmet, the Respondent has engaged in conduct that violates Section 8(a)(3) and (1) of the Act.ﬂ  4 The Respondent will have the opportunity to show in compliance that Reese did not incur any loss of earnings and thus is entitled to no backpay. 331 NLRB No. 83  E & L TRANSPORT CO. 641ORDER The National Labor Relations Board orders that the Re-
spondent, E & L Transport Company, L.L.C., Wayne, 
Michigan, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Subjecting its employees to excessive scrutiny by 
conducting a search of company trucks for internal union 
campaign literature, including using a camera to take pic-
tures, because the affected em
ployees engaged in activity 
protected by the Act. 
(b) Impliedly threatening employees with termination 
because of internal union camp
aign literature found in their 
company trucks. 
(c) Announcing to employees that its rules prohibit em-
ployees from placing stickers and/or signs on bump hats. 
(d) Threatening employees wi
th termination because of 
their failure to remove stickers and/or signs from bump 
hats. 
(e) Harassing employees and 
ordering them to remove 
internal union campaign stickers from their bump hats. 
(f) Promulgating an overly br
oad rule prohibiting em-
ployees from wearing internal union campaign buttons on 
their uniforms and ordering employees to remove buttons 
from their uniforms. 
(g) Referring to employees as troublemakers in an at-
tempt to coerce, restrain, and interfere with employees™ 

rights guaranteed by Section 7 of the Act. 
(h) In any like or related manner interfering with, re-
straining, or coercing employees in the exercise of the 

rights guaranteed by Section 7 of the Act. 
2. Take the following affirmative action necessary to ef-
fectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, rescind 
disciplinary action issued to employees Donald Dunsmore 

and Ed Reese and remove from its files any reference to 

this unlawful discipline, and within 3 days thereafter notify 
the employees in writing that this has been done and that 
the discipline it imposed will not be used against them in 
any way. 
(b) Make whole Ed Reese for any loss of earnings and 
other benefits he suffered as a result of the discrimination 
against him, in the manner set forth in section 2 of this de-
cision, supra. 
(c) Return to the status quo
 existing before September 
15, 1996, with respect to its practice of allowing employees 
to wear buttons and pins on uniforms and stickers on bump 
hats, and rescind the rule prohi
biting the wearing of stickers 
on bump hats and the wearing of buttons and pins on uni-
forms. 
(d) Within 14 days after service by the Region, post at its 
facilities in Woodhaven, Wayne, Dearborn, Flat Rock, 

Detroit and Wixom, Michigan; Chicago, Illinois; Cincin-
nati and Lorain, Ohio; Milwaukee, Wisconsin, and Lafay-
ette, Indiana, copies of the attached notice marked ﬁAppen-
dix.ﬂ
5  Copies of the notice, on forms provided by the Re-
gional Director for Region 7, after being signed by the Re-

spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 
60 consecutive days in conspi
cuous places including all 
places where notice to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to en-

sure that the notices are not 
altered, defaced, or covered by 
any other material.  In the event that, during the pendency 
of these proceedings, the Respondent has gone out of busi-
ness or closed the facility in
volved in these proceedings, 
the Respondent shall duplicate and mail, at its own ex-

pense, a copy of the notice 
to all current employees and 
former employees employed by the Respondent at any time 

since September 15, 1996. 
(e) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsible 

official on a form provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has ordered 
us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT subject our employees to excessive 
scrutiny by conducting a search of company trucks for in-
ternal union campaign literature, including using a camera 
to take pictures, because the affected employees engaged in 
activity protected by the Act. 
WE WILL NOT impliedly threaten employees with ter-
mination because of internal union campaign literature 
found in their company trucks. 
WE WILL NOT announce to employees that our rules 
prohibit employees from placing stickers and/or signs on 

their bump hats. 
                                                          
 5 If this Order is enforced by a judgment of a United States court of ap-
peals, the words in the notice reading ﬁPosted by Order of the National 
Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of the 
United States Court of Appeals Enforcing an Order of the National Labor 

Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642WE WILL NOT threaten employees with termination 
because of their failure to remove stickers and/or signs 
from their bump hats. 
WE WILL NOT harass our employees and order them to 
remove internal union campaign stickers from their bump 

hats. 
WE WILL NOT promulgate an overly broad rule 
prohibiting our employees from wearing internal union 

campaign buttons on their uniforms and order employees to 
remove buttons from their uniforms. 
WE WILL NOT refer to our employees as troublemak-
ers in an attempt to coerce, re
strain, and interfere with em-
ployees™ rights guaranteed by Section 7 of the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our employees in the exercise of 
rights guaranteed by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind the disciplinary action issued to Donald 

Dunsmore and Ed Reese and remove from our files any 
reference to this unlawful discipline, and within 3 days 
thereafter notify these employees in writing that this has 
been done and that the discipline we unlawfully imposed 
will not be used against them in any way. 
WE WILL make whole Ed Reese for any loss of earn-
ings and other benefits he suffered as a result of the dis-

crimination against him, in the manner set forth in the 
Board™s decision. 
WE WILL return to the status quo existing before Sep-
tember 15, 1996, with respect to our practice of allowing 

employees to wear buttons and pins on their uniforms and 

stickers on their bump hats. 
WE WILL rescind the rule prohibiting the wearing of 
stickers on bump hats and the wearing of buttons and pins 
on uniforms. 
 E & L TRANSPORT COMPANY, L.L.C. 
 Linda Rabin Hammell
, and Kristen Niemi
, Esqs., 
for the General 
Counsel.
 Donald R. Scharg and Thomas A. Pinch
, Esqs
., of Bloomfield 
Hills, Michigan, for the Respondent.
 DECISION 
STATEMENT OF THE CASE 
WALLACE H. NATIONS, Admini
strative Law Judge. This 
case was tried in Detroit, Michigan, on June 4Œ6, 1997. A charge 
was filed by Donald Dunsmore, an individual, in Case 7ŒCAŒ
39017 on September 23, 1996, and he filed an amended charge on 
November 8, 1996. The charge in Case 7ŒCAŒ39029 was filed by 
Joe Renedo on September 25, 1996.
1  The order consolidating 
cases, consolidated complaint and notice of hearing (the com-

plaint) was issued on December 30. Briefs were received from the 
parties on or about August 18, 1997. On the entire record, includ-
ing my observation of the demeanor of the witnesses, and after 
considering the briefs filed by th
e parties, I make the following 
                                                          
                                                           
1 All dates are in 1996 unless otherwise indicated. 
FINDINGS OF FACT 
I. JURISDICTION 
E & L Transport Company, L.L.C.
 (E & L or Respondent), a 
corporation, engages in the transportation of automobiles for vari-

ous automobile manufact
urers. It maintains its headquarters in 
Wayne, Michigan, and as pertinent, has facilities at Woodhaven, 
and Wixom, Michigan; Lorain, Ohio; and Chicago, Illinois. The 
Respondent admits the jurisdiction
al allegations of the complaint 
and I find that it is an employer engaged in commerce within the 

meaning of Section 2(2), (6), and (7) of the Act. It is admitted and 
I find that Local 299, International Brotherhood of Teamsters, 
AFLŒCIO (the Union) is a labor organization within the meaning 
of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background and Issues for Determination 
E & L is engaged in the business of transporting new vehicles, 
primarily manufactured by Ford 
Motor Company, to automobile 
dealerships. Its headquarters and 
offices are located on Michigan 
Avenue, near Ford™s assembly plant, in Wayne, Michigan. The 
Company has six terminals: Wo
odhaven, Michigan; Cincinnati 
and Lorain, Ohio; Chicago, Illinois; Milwaukee, Wisconsin; and 

Lafayette, Indiana. With respect to the Woodhaven terminal, driv-
ers load out of E & L™s facilities in the Detroit Metropolitan Area, 

which in addition to Woodhaven in
cludes facilities in Dearborn, 
Wixom, Flat Rock, Detroit, and two facilities in Wayne, Michi-

gan. E & L™s Detroit area drivers, at issue in this case, have been 
represented for over 40 years by the Union. The bargaining rela-
tionship is governed by the National Master Automobile Trans-
porters Agreement and the Central and Southern Areas Supple-
mental Agreement, the most recent of which contracts are effec-
tive from May 22, 1995, through May 31, 1999. E & L has be-
tween 350 and 375 employees at its Woodhaven terminal, includ-
ing about 190 active truckdrivers, as well as mechanics, clerical 
workers, dispatchers, and managerial employees. The Woodhaven 
terminal covers about 215 acres and uses about 110 acres, which 
includes its buildings, as well as parking for the vehicles to be 
transported and for the E & L trucks
. As many as 75 to 100 trucks 
can be accommodated by the loading area at one time. 
Wayne has three separate shipping yards and a truck parking 
area, which occupy about 16Œ18 acres, in addition to its office 

area. About 55 drivers operate 
out of the Wayne facility. The 
Michigan truck plant and Wayne assembly dock areas of E & L™s 
Wayne facility can each accommodate about 25 trucks at a time. 
At each terminal, the highest level managerial employees are 
the terminal manager and assistant terminal manager. Gerald 
Clemens and Chris Trimble were employed in these positions, 
respectively, at the Woodhaven Terminal in 1996. The next level 
of management at the terminals are operations/loading supervi-
sors, yard supervisors, and shop supervisors. Both Woodhaven 
and Wayne have three operations/loading supervisors. Mike Ervin 
was the operations/loading supervis
or with the most
 contact with 
drivers at the Woodhaven terminal in 1996. At the Wayne facility, 

Jim Donlin, Ted Marcott, and Sean McCarty were opera-
tions/loading supervisors.
2 Operations/loading supervisors manage 
the activities of drivers on a day-to-day basis at Woodhaven and 
 2 McCarty, Donlin, and Marcott™s names are spelled in a variety of ways 
in this record. I have adopted the spelling of these men™s names from Re-
spondent™s brief as it should be the most informed source on this matter. 
 E & L TRANSPORT CO. 643Wayne, including helping drivers with loads, auditing loads, and 
instructing how to load trucks with particular vehicles. They also 
deal with matters concerning the 
drivers and problems the drivers 
might be having, set up dispatching boards, and handle any prob-
lems with deliveries or delays. 
None of the supervisors is solely a loading supervisor. Each has 
operations supervising responsibilitie
s. Therefore, the supervisors 
spend as much as half of their time inside the facility offices, 

rather than outside with the drivers during loading. Though they 
may go outside four to six times a day, the operations/loading 
supervisors do not know which driv
ers they will see or how many 
drivers they may see, as drivers come to the facility at varying 

times, load their vehicles and then leave. Not all drivers are in 
contact with supervisors on a regular basis, though regular contact 
is not unusual. E & L also employs a shop supervisor who super-
vises the mechanics and also interacts with drivers. 
For approximately 10 years, E & L 
has required that its drivers 
wear uniforms and supplies them 
to the drivers. The uniforms 
consist of shirts, pants, and coveralls. The coveralls are supposed 

be worn while loading and unload
ing automobiles. Since the first 
of 1996, it has required the drivers to wear hard hats it calls 
ﬁbumpﬂ hats, during the loading and unloading process. It main-
tains the following ru
les involving solicitation and distribution: 
 The Company prohibits posting any materials on com-
pany premises, equipment and bulletin boards. 
Non-employees of E & L Transport Company and 
Transportation Releasing, Inc.
 are prohibited from soliciting 
or distributing at any time on Company premises.
3 Employees are prohibited from
 soliciting during working 
time. 
Employees are prohibited from distributing materials 
during working time and in working areas. 
The Company will enforce the above policies uniformly. 
 The complaint alleges that Respondent disparately enforced the 
above quoted rules by: 
1.  About September 17, at its Wixom facility, by its agent Jim 
Donlin, subjecting its driver employee Donald Dunsmore to ex-
cessive scrutiny by conducting a search of his company truck for 
internal union campaign literature, including using a camera to 
take pictures.
4 2. About September 18, outside a restaurant in Taylor, MI, by 
its agent Lawrence F. Murray: 
 a. Advising Dunsmore that internal union campaign signs 
were prohibited in or on Respondent™s trucks. 
b. Subjecting Dunsmore to excessive scrutiny by con-
ducting a search of his truck 
for internal union campaign lit-
erature and/or campaign signs. 
c. Impliedly threatening Dunsmore with termination be-
cause of internal union campaign literature found in his com-
pany truck. 
 3. About September 20, at its Woodhaven facility, by its agent 
Murray, orally announcing to empl
oyees that its rule prohibited 
employees from placing stickers and/or signs on bump hats. 
                                                          
 3 Transportation Releasing, Inc. is a commonly owned company that is 
not involved in this matter. 
4 Respondent in its answer admitted th
e supervisory and agency status of 
Lawrence R. Murray, Gerald Clemen
s, Jim Goltz, Chris Trimble, Ken 
Bennett, Ted Marcott, Sean McCarty, Jim Donlin, Mike Ervin, Robert 
Braden, Ron Kilmer and William Erb. 
4. About September 20, at its Wo
odhaven facility, by its agents 
Murray and Gerald Clemens, thre
atening employees with termina-
tion because of their failure to remove employee stickers and/or 
signs from bump hats. 
5. About October 16, at its Woodhaven facility, by its agent 
Mike Ervin, stating he was at Woodhaven to harass Dunsmore 
and ordering him to remove internal union campaign stickers from 
his safety hat. 
6. About October 16, at its Woodhaven facility, by its agent 
Chris Trimble, ordering Dunsmore, under threat of reprimand and 
discharge, to remove internal union campaign stickers from his 
bump hat. 
7. About October 16, at its Wixom facility, by its agent Ron 
Kilmer, ordering Dunsmore to remove stickers from his bump hat. 
8. About the end of October, at 
its Wayne facility, by its agents 
Ted Marcott and Sean McCarty, on separate occasions, ordering 
its employees to remove stickers and/or signs from bump hats.  
9. About the first week of November, at its Wayne facility, by 
its agents Mike Ervin and Ted Marcott, ordering employees to 
remove stickers from their bump hats. 
10. About October 25, at its Wo
odhaven facility, by its agent 
Chris Trimble, orally and disparately promulgating an overly 
broad rule prohibiting employees from wearing internal union 
campaign buttons on their uniforms and ordering Dunsmore to 
remove a button from his uniform. 
11. About late October, at its Chicago facility, by its agent Wil-
liam Erb, orally and disparately promulgating an overly broad rule 
prohibiting employees from wearing internal union campaign 
buttons on their uniforms. 
12. About October 29, at its Wo
odhaven facility, by its agent 
Gerald Clemens, referring to Du
nsmore as ﬁthe troublemaker.ﬂ 
13. About September 23, at its Woodhaven facility, issuing a 
written reprimand to employee/alternate Union Steward Ed Reese 
for failing to remove stickers from his bump hat. 
14. About September 23, at its 
Woodhaven facilities, by its 
agents Chris Trimble and Gerald Clemens, issuing Dunsmore a 
written reprimand for having internal union signs in his truck. 
B.  E & L™s Uniform Program 
and its Enforcement of Rules 
Governing  the Program 
E & L initiated its uniform progra
m in June 1987 at the direc-
tion of its primary customer, Fo
rd Motor Company. Drivers are 
required to comply with the prog
ram, rules, and regulations for 
drivers. All of the uniforms are owned and provided by E & L. 

Drivers are to wear their uniforms 
while on duty and to keep them 
clean and neat. The uniform prog
ram was posted initially by the 
dispatch window and later in 
the driver™s breakroom. Communica-
tions to employees of the requirement for uniforms was also ac-

complished through meetings with business agents, stewards, and 
committee members. Article 31 of the collective-bargaining a-
greement permitted the Company to require the wearing of uni-
forms, and article 40(3(d)) requires that drivers maintain a ﬁrea-
sonably neat appearance.ﬂ 
Drivers must wear the compan
y-provided uniforms while on 
duty, including ﬁall time spent in loading, unloading, driving, 
delivering and when being dispatched from an E & L or other 
carrier terminal.ﬂ Since January 1996, drivers have been required 
to wear bump hats during the loading and unloading process. 
While maintaining rules apparently
 prohibiting the placement of 
any type insignia on company 
supplied uniforms without com-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644pany approval, there is considerable question raised in this record 
about the actual enforcement of such rules.
5  Paragraph VI of the uniform program establishes that ﬁ[d]rivers 
may not alter their garments in any manner not approved by the 
Company.ﬂ Moreover, the uniform program provides that ﬁ[n]o 
additional patches, pins or iron
-on transfers of any kind may be 
affixed to the uniforms.ﬂ Accordin
g to Director of Labor Relations 
Lawrence Murray, this prohibition 
was included in a list of rules 
which was posted by the Company at its dispatch windows in 

1987. The rules regarding uniforms was the subject of a July 8, 
1994 memorandum from E & L Vice President T. R. Atkins to all 
terminal managers. The memo, after noting that the Company has 
become lax in [its] uniform program, reiterated that ﬁ[a]ll employ-
ees must comply with the rules and procedures . . . and those em-
ployees not complying will be subject
 to disciplinary action.ﬂ  The 
memorandum included a list of the rules, one of which was the 
rule against affixing any insignia
 to the uniforms. There is no 
credible evidence that Detroit ar
ea terminal managers distributed 
that list to drivers, or that drivers ever saw it. Woodhaven Termi-
nal Manager Clemens testified that 
the list is posted in the termi-
nal. However, both current steward Joe Renedo and former stew-

ard Donald Dunsmore testified that
 they never saw the list. They 
also testified that they went to the terminal after their initial testi-
mony and looked for the list on the bulletin board where it was 
allegedly posted, and could not find it. I credit the drivers™ asser-
tion that it is not so posted. In
 addition to their testimony, there 
was evidence that on August 3, 1995, Clemens issued a memo to 
drivers outlining the Company™s un
iform policy. Clemen™s memo 
not only fails to attach the list in
 question, but it omits any internal 
reference to a ban on the wearing of ﬁpatches, pins or iron-on 
transfers.ﬂ 
The testimony of the driver witnesses was generally to the ef-
fect that drivers have long worn a variety of personal items on 
their uniforms and have worn personal clothing with their uni-
forms without comment from ma
nagement. Driver Dunsmore 
testified that he wears a Firestone pocket protector with pens each 
day while working. He also wears a personal shirt underneath his 
uniform shirt, and his own jacket over his uniform while he loads, 
unloads and transports new vehicles. Many of the drivers wear 
their own baseball caps adorned with metal pins and buttons dur-
ing their workshifts, and have never been ordered to remove the 
items. The record is also replete with evidence that Respondent 
has long allowed drivers™ to display miscellaneous insignia on 
their official uniforms. Many drivers have work buttons on their 
uniforms, including their coveralls, on a daily basis over the past 
years. Ed Reese testified that he has worn and still wears buttons 
on his uniform shirt and coveralls which read as follows: ﬁTeam-
ster Car-Haulers Gearing Up fo
r Our Future,ﬂ and ﬁStop Scab 
Papers.ﬂ Further, Reese has seen drivers wearing the following 
buttons on their uniforms and coveralls: ﬁDon Smith for Presi-
dentŠNo Dues IncreaseŠTeamster Local 299,ﬂ ﬁWe Will Fight 
for Our Future,ﬂ ﬁHoffa ‚96ŠRestore the Power,ﬂ ﬁVote Cam-
marata Slate,ﬂ ﬁElect the Larry Brennan Teamster First Slate for 
Local 337,ﬂ ﬁStop Scabs,ﬂ ﬁTeamsters 299 Steward,ﬂ and ﬁRon 
Carey Slate ‚96ŠPutting Members First.ﬂ Reese and Dunsmore 
specifically recalled driver Dennis Wade, among others, wearing a 
                                                          
                                                           
5 The requirement for wearing bump hats
 is set forth in a document called 
ﬁPersonal Protective Equipment Head Pr
otection.ﬂ The rules set out in this 
document are silent as to the placement of stickers or other material on the 
bump hats, and drivers received no oral instructions in this regard. The 
bump hats supplied by E & L cost $3.65 each. 
ﬁTeamsters for a Democratic UnionŠTDUﬂ button on his shirt or 
coveralls.  
Dunsmore testified that he has worn or seen other drivers wear 
the following buttons, pins, or patches: ﬁE & L 14 Year Safe Driv-
ingﬂ patch;ﬂ ﬁWe™ll Fight For Our Future-Teamsters Car Haul 
Contract ‚92;ﬂ ﬁTeamsters for a Democratic Union;ﬂ ﬁHoffa ‚96Š
Restore the Power;ﬂ ﬁRon Carey Slate ‚96ŠPutting Members 
First;ﬂ ﬁElect the Larry Brennan Teamsters First Slate for Local 
337;ﬂ ﬁVote Cammarata Slate;ﬂ ﬁStop Scabs;ﬂ ﬁStop Scab Pa-
pers;ﬂ ﬁTeamsters Union Service;ﬂ ﬁBuy American;ﬂ ﬁTeamsters 
Local 299 Steward;ﬂ ﬁE & L A.C.E.;ﬂ ﬁNational Safety Council 3 
Year Safe Driver Award;ﬂ ﬁTeamster 5 Year Service;ﬂ 
ﬁGrandpa;ﬂ and two ﬁSafe Driver E & L,ﬂ metal pins. The last pin 
mentioned by Dunsmore refers to metal pins and fabric patches 
that E & L awards drivers for safe
 driving records. Reese testified 
that drivers wore these on their collars and pockets. The most 
credible evidence is that Respondent allowed these pins to be 
worn at the employees™ discretion.
6 Joe Renedo, current union steward at E & L™s Woodhaven 
Terminal, testified that he has worn campaign buttons on his uni-
form during local union elections and during the first Ron Carey 
campaign. He was not told by management that he could not do so 
during these campaigns. During 1995 contract negotiations he 
wore a button saying ﬁGearing Up for Our Future.ﬂ He distributed 
this button to other drivers, who also wore it on their uniforms.  
As noted earlier, E & L in January 1996 implemented a rule re-
quiring the wearing of bump hats
 when the drivers loaded or 
unloaded new cars to or from their trucks. The Union grieved the 

rule and the grievance was denied. Immediately following the 
institution of the bump hat requir
ement, drivers began personaliz-
ing their head gear, just as they
 had long customized their uni-
forms. Many drivers affixed stickers stating, ﬁI protest wearing 
this helmet.ﬂ
7  Driver Brian Orluck testified that he complained 
about the unattractiveness of the hat to Assistant Terminal Man-

ager Jim Goltz, who responded that he did not care if Orluck 
painted his bump hat pink and put yellow flames on it so long as 

he wore it.8  From January 1996 well into autumn of that year, 
drivers wore these protest stickers along with other types of de-
cals, such a sports team logos, Teamster insignias, National Rifle 
Association logos, union election material, American flags, and 
4x4 truck ads, without interference by management. 
Respondent offered credible evidence that it waged an ongoing 
campaign against the placing of stickers on its trucks and other 
physical equipment. However, based on the credited evidence, 
there was no effort made by Respondent to keep drivers from 
wearing insignia on their unif
orms and bump hats until mid-
September 1996. Respondent takes the position that it has always 

enforced its rules regarding not allowing pins and other insignia 
on uniforms and stickers
 on bump hats. Its position is that supervi-
 6 Respondent Safety Director Danny Danielczyk testified that for the first 
year in which the awards were given, he instructed recipients of them not to 
wear the awards on their uniforms. On the other hand, Reese, Dunsmore, 
and Joe Renedo all received such awards
 in 1995 and never received such 
instruction. Danielczyk admitted that he
 has not given instructions about the 
awards for the past 2 years. 
7 E & L driver Gene Frank had such a sticker on his bump hat from April 
until he was told to remove it in Nove
mber. He was told by Supervisor Ted 
Marcott that it was against company policy to place stickers on bump hats. 

Prior to this occasion, Frank had never been told about such a policy. 
8 Orluck testified that he placed a ﬁCareyﬂ sticker on his logbook in 1992. 
In December 1996, Terminal Manager Clemens asked him to remove it. He 
also wore a ﬁCareyﬂ campaign button on his uniform during the 1992 cam-
paign, without management interference. 
 E & L TRANSPORT CO. 645sors regularly enforced the rules when they observed a violation of 
them. It explains the apparent contradiction between this testi-
mony and driver witnesses™ voluminous testimony about numer-
ous incidents of such items being worn by drivers by asserting that 
such incidences simply escaped the attention of supervisors. I 
credit the drivers™ testimony and not that of Respondent™s wit-
nesses. Respondent™s own evidence, the memorandum of Atkins, 
notes that enforcement of the rules had become lax. 
C. The HoffaŒCarey Election and the Protected Activity of 
Donald Dunsmore In 1996, the Teamsters held a 
mail-ballot election between can-
didates Jimmy Hoffa Jr. and incu
mbent Ron Carey. The ballots 
were mailed in November and were counted on December 13. 
During the course of the campaign and election, specially ap-
pointed election officers received and investigated protests regard-
ing the election process. Local Teamster members had 24 hours in 
which to lodge protests with Michigan Regional Officer Bill 
Wertheimer, who would investigate the protest and issue a deci-
sion.  
Among the E & L drivers in the Detroit area facilities, the 
Hoffa-Carey election generated staunch supporters on both sides. 
Throughout the long preelection campaign, drivers wore buttons 
and stickers advertising their choice for president. There is no 

evidence that the varying union po
litical views held by the drivers 
caused any disturbances or interruptions of work at E & L. One 

particularly strong supporter of the Hoffa slate was driver Donald 
Dunsmore. He has worked for E & L for 26 years. During his long 
tenure, Dunsmore has served as the union steward three different 
times, in 1982, from 1986 to 19
89, and from 1994 until his sick 
leave in January 1996. In April 1996, while on sick leave, 

Dunsmore filed NLRB charge Ca
se 7ŒCAŒ38439, alleging that E 
& L discriminatorily removed union literature, including cam-
paign material, regarding the Team
ster™s internal election. Com-
plaint issued, and a settlement was obtained.
9  Pursuant to the 
settlement of Case 7ŒCAŒ38439, Respondent posted a notice to 
employees on a bulletin board in the Woodhaven drivers™ dispatch 
area on July 1. The Board required that the notice remain posted 
for 60 days. 
Starting in January 1996, Dunsmore campaigned for Hoffa at E 
& L™s facilities. About August 24, he filed a protest with the elec-
tion officer about E & L™s alleged 
disparate refusal to allow James 
Hoffa Jr. to campaign on E & L premises, while at the same time 
allowing Local 299 Bu
siness Agent Billy Scott to campaign there 
for Ron Carey. Respondent recei
ved notice of th
e protest about 
August 30. A decision issued September 18, granting Dunsmore™s 
protest in part. On September 30, the election officer issued a 
supplemental decision denying Dunsmore™s protest. Dunsmore 
filed another election protest about October 16, alleging that E & 
L discriminatorily disallowed ﬁHoffaﬂ stickers while permitting 
ﬁCareyﬂ stickers on drivers™ bump hats. The election officer de-
nied Dunsmore™s protest by decision dated November 4. 
D. Respondent Begins Enforcing its Rules Regarding Uniforms 
As noted above, the credible evidence establishes that for years 
the Respondent had allowed the wearing of various insignia on 
drivers™ uniforms without interference and had since January 1996 
                                                          
 9 One will never know the whole truth about the merits of the complaint. 
However, from Respondent™s point of view, the union campaign did cause a 
great deal of defacing of company property. Numerous photographs in 
evidence show campaign stickers plastered on public phones, bathroom 

walls, telephone poles, and fences in 
and around the Detroit area terminals. 
allowed the placing of various stickers on bump hats. That leni-
ency stopped beginning in September 1996, just a month after 
Dunsmore filed his first election protest and only about 2 weeks 
after the conclusion of the NLRB
 notice posting period. Signifi-
cantly, Dunsmore was the first target of the newly stringent en-
forcement of company rules. On September 17, Dunsmore was 
approached at the Wayne loading yard by Operations/Loading 
Supervisor Jim Donlin, who asked Dunsmore if he had campaign 
literature showing from or stuck 
to Dunsmore™s company truck. 
Dunsmore responded he had, but informed Donlin that the litera-
ture was not ﬁstuck,ﬂ but instead propped up. In fact, Dunsmore 
had two ﬁHoffa ‚96ﬂ stickers propped with paperclips in the front 
and side cab windows of his truck, and an orange streamer which 
read ﬁHoffaﬂ hanging from the coat rack in the truck™s cab. 
Donlin, who carried a camera with him, made the inquiry at the 
request of Terminal Manager Clemens and Labor Relations Direc-
tor Lawrence Murray. Donlin did not instruct Dunsmore to re-
move the campaign material. Donlin confirmed in his early testi-
mony that he did not ask Dunsmore to remove the campaign signs 
when he first encountered Dunsmore. However, he later remem-
bered that he subsequently talked to Clemens again and was told 
to have Dunsmore remove them. He testified that he then found 
Dunsmore at the dispatch window and told him Clemens had said 
to take down the signs. I do not credit this testimony. Clemens did 
not testify that he told Donlin to
 have Dunsmore remove the signs 
and further, specifically stated that Dunsmore™s subsequent disci-

pline was not issued for refusing to obey an order from manage-
ment. 
The next day, September 18, Dunsmore stopped for coffee and 
breakfast at a restaurant in Taylor, Michigan. In the restaurant 
parking lot, Dunsmore encounter
ed E & L™s Labor Relations Di-
rector Lawrence Murray. According to Dunsmore, Murray asked 
if Dunsmore had put the union ma
terial in the truck. Dunsmore 
answered yes. Murray then compla
ined that Dunsmore had done 
so even while protesting Billy 
Scott™s electioneering and the 
Company™s alleged unfair labor practice of removing union litera-
ture. Murray ordered Dunsmore to remove the Hoffa material, 
stating, according to Dunsmore, ﬁY
ou take this stuff down now or 
else. This is your last warning.ﬂ Dunsmore complied. According 

to Dunsmore, Murray also demanded
 access to the truck™s cab and 
Dunsmore let him in. Dunsmore te
stified that this was the only 
conversation that he had with Murray about the Hoffa signs. 
Murray had a different version of this incident. He recalled that 
on September 17, he was driving through Taylor, Michigan, and 
saw a partially loaded E & L truck in a strip mall. As this was an 
unusual place for a company truck to be parked, he pulled in to 
investigate. When he approached the truck, he observed the 
ﬁHoffa ‚96ﬂ signs in the truck™s windows. He recorded the truck 
number and went to his office. He called the Woodhaven terminal 
manager and asked for the identity of the truck™s driver. Murray 
learned that Dunsmore was the driver of the truck and that it had 
been dispatched from the Wayne terminal. Murray instructed the 
Wayne terminal personnel to take a photo of the truck if it re-
turned and to advise Dunsmore to remove the signs from the win-
dows. Later that day, Murray was advised that Dunsmore had 
returned to the terminal, that a photo had been taken and 
Dunsmore had been told to remove the signs. 
On September 18
, Murray was driving through Taylor, Michi-
gan, and again saw Dunsmore™s truck at the strip mall. He pulled 
in and again observe the Hoffa signs in the truck windows. 
Dunsmore came up to him and Murray asked why the signs were 
there, noting that Dunsmore knew better than to put signs in his 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646truck windows. According to Murray, Dunsmore replied that Billy 
Scott had been at the terminal
 campaigning for Carey. Murray 
replied that Dunsmore knew of the campaign rules, so why did he 

put a Hoffa sign in the truck. Murr
ay instructed him to remove the 
signs. Murray denied threatening Dunsmore with termination and 
denied getting into the truc
k™s cab, though ad
mitting that 
Dunsmore opened the cab door and he looked in. 
This was Dunsmore™s first warning on the subject. Although 
Dunsmore never disobeyed an order to remove the Hoffa signs, on 

September 22 or 23, he received a disciplinary notice dated Sep-
tember 20 for ﬁflagrant disobeyi
ng of orders (violation of com-
pany policy regarding solicitation and distribution).ﬂ Assistant 
Terminal Manager Chris Trimble, who signed the reprimand, 
informed Dunsmore that Clemen
s had instructed him to writeup 
Dunsmore. When Dunsmore pursued the matter with Clemens, 
Clemens responded, ﬁ[Y]ou were campaigning . . . [j]ust write 
your grievance, [d]on™t even ar
gue about it.ﬂ Clemens testified 
that Dunsmore had not disobeyed any order from management, 
rather he had disobeyed the company rule prohibiting the placing 
of any material on company equipment.
10  Clemens noted that in 
the past drivers had been required to removed stickers from com-
pany trucks. These stickers contained the ﬁhandle™ the driver used 
on the CB radios in the trucks at that time. There is no evidence in 
the record that any driver has been previously disciplined for put-
ting a sticker on a company truck.
11  No employee of Respondent 
was disciplined for putting campaign stickers on other company 

equipment such as toilets, bathroom mirrors, pay phones, and 
terminal walls though such activity 
was widespread during the fall 
of 1996. To the extent that ther
e is a credibility determination to 
be made with respect to this incident, I credit Dunsmore™s version. 

There are certain internal contradictions in the testimony of Re-
spondent™s witnesses on the matte
r which makes their memory of 
the events questionable.  
According to Dunsmore, during a
ll of these conversations with 
supervisors, he wore Hoffa stickers pasted onto his bump hat and 
a Hoffa ‚96 button on his uniform. He was not then asked to re-
move them. On October 16, however, when Dunsmore was load-
ing his truck at the Woodhaven facility, Operations/Loading Su-
pervisor Michael Ervin drove up and warned, ﬁI™m here to fuck 
with you.ﬂ Dunsmore replied, ﬁWhat are you talking about?ﬂ 
Ervin then stated: ﬁYou™ve got to take that stuff off your hat,ﬂ 
referring to Dunsmore™s Hoffa stickers. Dunsmore then asked for 
something in writing. 
Dunsmore then left Ervin and proceeded 
into the drivers™ room to meet with Assistant Terminal Manager 
Chris Trimble. Trimble confirmed that Dunsmore™s stickers on his 
bump hat had to come off, and warned that if Dunsmore persisted 
                                                          
                                                           
10 Clemens version of what caused Dunsmore to be disciplined given on 
cross-examination varied from that given by Murray. He testified that on 
September 17, he was informed by Donlin of the stickers on Dunsmore™s 
truck. He then testified that on September 18, Murray called and told him 

that he had seen the stickers on Dunsmore™s truck in Taylor, Michigan. 
Clemens version is close to that given by Dunsmore. Subsequently, on 
redirect examination, upon being asked a leading question, he ﬁrecalledﬂ that 
Murray had also called him on September 17. Donlin testified that he took 
the photographs of Dunsmore™s truck after being told to do so by Clemens. 
According to Donlin, Clemens told him he had seen the truck passing his 

window and saw the Hoffa signs. 
11 In this regard, E & L™s  maintena
nce supervisor, Robert Braden, testi-
fied that in the past he had seen political stickers on company trucks, includ-
ing ones dealing with scab newspapers, union stickers, American flags, and 
other types. He either personally removed these stickers or had them re-
moved. He evidently took no disciplinary action against the drivers who 
affixed these stickers to their trucks. 
in refusing, he would be discharged. Dunsmore promptly removed 
the stickers, leaving a white sticky backing on the hat.
12 Later on October 16, Dunsmore
 was at E & L™s Wixom yard, 
then Operations Supervisor Ron Kilmer approached and told him 
to take the stickers off his bump hat. Dunsmore stated that they 
were already off. Kilmer looked at the hat again and agreed. Other 
drivers whom Dunsmore saw that day at Wixom with stickers on 
their bump hats were similarly directed to remove them. On Octo-
ber 25, Dunsmore placed a call to Board Agent Joan Wesa from a 
pay phone in the drivers room at the Woodhaven terminal. During 
this conversation, Trimble approached Dunsmore, pointed to a 
Hoffa ‚96 button on Dunsmore™s uniform and stated that it had to 
go. Dunsmore took the button off and never wore it again.
13  This 
was the first time he had been told that he could not wear a button 
on his uniform. He had been wearing one all during the campaign, 
including the days in which he had run-ins with Director of Labor 
Relations Murray, Terminal Manger Clemens, Assistant Terminal 
Manager Trimble, and Supervisors Ervin and Donlin.
14  Accord-
ing to Dunsmore, at about this time, all drivers who had been 

wearing buttons on their uniforms stopped wearing them.  
In late October, Dunsmore wa
s using the copy machine when 
Terminal Manager Clemens walked by and stated, ﬁThere™s the 
trouble-maker.ﬂ Though Clemens denied the words used by 
Dunsmore, he admitted saying, ﬁOh, Oh, here comes trouble,ﬂ 
meaning, according to Clemens, that Dunsmore was filing another 
greivance. 
For at least 3 months before Respondent™s suppression of 
Dunsmore™s union displays in September, driver Ed Reese wore 
both a Teamster logo sticker and an NRA sticker on his bump hat. 
No one in E & L™s Detroit area 
management spoke to him about 
the decorations. However, on September 15, he was in the Chi-
cago terminal and was told by a Chicago terminal supervisor to 
remove the stickers. He refused and nothing more was said about 
the matter. Reese testified that the supervisor told him that the 
Chicago terminal had instituted a blanket policy of not allowing 
stickers on bump hats. On September 20, Woodhaven Terminal 

Supervisor Mike Ervin told Reese to remove the stickers from his 
bump hat. Reese pursued the matter with Assistant Terminal 
Manager Trimble. After telephoning Lawrence Murray privately, 
Trimble called Reese back into the office and stated that Murray 
had advised Trimble to have Reese take the stickers off his bump 
hat. Reese asked what would happen if he refused. Trimble re-
sponded he would issue progressively more severe reprimands, 
resulting ultimately in discharge for the flagrant disobeying of an 
order. In order to test the propriety of the order, Reese resisted 
until he was presented with a grieveable suspension for disobey-
ing orders. Reese then agreed to
 remove the stickers. The follow-
ing week, Ervin told Reese that Terminal Manager Clemens, who 
was not present for this session, stated that if he had been present, 
 12 Driver Michael Hewer began wearing a ﬁCareyﬂ sticker on his bump 
hat in August. In mid-October, he was instructed by Supervisor Ted Marcott 
to remove it. He complied with this re
quest, however, he put another one on 
3 days later. Supervisor Sean McCarty observed this new sticker and or-
dered Hewer to remove it. He did so and quit wearing stickers on his bump 
hat. Hewer testified that one of Respondent™s supervisors at its Loraine, 
Ohio terminal has for a long time worn
 a sticker depicting the American flag 
on his bump hat. 
13 Trimble acknowledged that this incident occurred, adding he told 
Dunsmore that he could wear the button on his personal clothes. 
14 Dunsmore stated that about a month prior to hearing, he had again be-
gun wearing a button on his uniform. This one reads ﬁNo Scab Papers.ﬂ He 
had not been instructed to remove this button. 
 E & L TRANSPORT CO. 647Reese would have been promptly terminated. Reese on this occa-
sion was wearing a button on his uniform that read ﬁStop Scab 
Papers.ﬂ He was not told to remove it during this disciplinary 
session. 
Subsequent to September 20, Reese heard Ervin ask two other 
drivers, Scott Johnson and Bryce Mackens, to remove stickers 
from their hats. 
Driver Mike Hewer wore a Carey sticker affixed to the front of 
his bump hat and a Carey button on his uniform beginning in 
August. Not until late October wa
s Hewer told to remove the 
sticker, first by Yard Supervisor
 Ted Marcott and shortly thereaf-
ter by Supervisor Sean McCarty. Prior to this, Hewer knew of no 
rule against the wearing of such
 decals and had worn his Carey 
sticker with impunity. Similarly, Hewer wore his Carey button 
without admonition until October when, after he had completed 
loading and had removed his coveralls, Chicago Terminal Super-
visor Bill Erb told him to remo
ve the button from his uniform 
shirt. Beginning in April or May, driver Gene Frank attached a yel-
low sticker reading ﬁI protest wearing this helmetﬂ to his bump 
hat. He wore it without incident
 until November, when Supervisor 
Mike Ervin ordered him to remove it. Frank postponed complying 
because he was loading his truck and did not want to break his 
concentration. Later in the same day, Supervisor Marcott also told 
Frank to remove the sticker. Because he did not want to be disci-
plined for defacing company property, Frank did not remove the 
sticker, but rather concealed it by placing two pieces of black 
electrical tape over it. Management never complained about the 
resultant homely appearance of the hat. 
E. The Respondent Unlawfully Discriminated Against 
Dunsmore and Reese and Unlawfully Prohibited the Wearing 
of Union Insignia on Uniforms and Hats 
The Board and courts recognize employee™s right under Section 
7 of the Act to wear and display 
union insignia on their persons 
while at work. Absent ﬁspecial 
circumstances,ﬂ the promulgation 
or enforcement of a rule prohibit
ing the wearing of
 such insignia 
is violative of Section 8(a)(1) of the Act. 
Republic Aviation Corp. 
v. NLRB, 
324 U.S. 793, 801Œ803 (1945).
15  The Board, in cases 
involving interference with that ri
ght, has reasoned as follows: 
 While employees have the right to wear union insignia at 
work, employers have the right to take reasonable steps to in-
sure full and safe production of their product or to maintain 
discipline. Therefore, the Board holds that a rule which cur-
tails that employee right is presumptively invalid unless spe-
cial circumstances exist which make the rule necessary to 
maintain production or discipline, or to ensure safety.  [
Kend-
all Co., 267 NLRB 963, 965 (1983).] 
 The right to wear unio
n insignia at work ap
plies equally to the 
wearing of stickers on bump hats. 
Eastern Omni Constructors, 
324 NLRB 652 (1997); 
Northeast Industrial Service Co., 
320 
NLRB 977 (1996); 
Feldkamp Enterprises, 
323 NLRB 1193 
(1997). Therefore any attempt to 
prohibit the wearing of stickers 
on bump hats must also be justified by ﬁspecial circumstances.ﬂ 
Northeast Industrial Service Co., 
supra
 at 979. 
Special circumstances warranting a prohibition may include in-
stances where the wearing of union insignia has caused interrup-
tion in production, disciplinary problems, or disharmony within 
the work force. No evidence of 
any such problems was adduced in 
                                                          
 15 See also 
Meyer Waste Systems
, 322 NLRB 244 (1996); 
Sonoma Mis-
sion Inn & Spa
, 322 NLRB 898, 903 (1997). 
this proceeding. Retail and servic
e establishments have sometimes 
been permitted to regulate employee appearance to foster a par-
ticular public image. See 
United Parcel Service, 
195 NLRB 441 
(1972); 
Burger King Corp. v. NLRB, 
725 F.2d 1053 (6th Cir. 
1984). Even in health care settings, where employers arguably 
have an interest in maintaining standards of dress and professional 
decorum, special circumstances are carefully weighed. See 
Casa 
San Miguel, 
320 NLRB 534, 540 (1995). There, rules banning the 
wearing of union insignia must be justified by a demonstration of 
an adverse impact on patient care in those areas where the ban 
applies. 
Vista Hill Foundation, 
280 NLRB 298 (1986). 
This discussion must be prefaced by a finding of the circum-
stances under which Respondent began enforcing its rules against 
the wearing of union insignia on drivers™ uniforms and bump hats. 
First, I find that Respondent, notwithstanding its prohibition 
against the wearing of buttons and other paraphernalia on com-
pany supplied uniforms, and notwithstanding its rule against plac-
ing material on company property (bump hats), allowed the driv-
ers to wear such paraphernalia on their uniforms and to place 
various stickers on their hats until the fall of 1996. The practice of 
drivers wearing campaign buttons in union elections had been 
ongoing since the 1980s, so there was nothing inherently objec-
tionable to Respondent about the wearing of union campaign 
buttons. Respondent™s evidence that it did not allow this practice 
does not ring true and I do not believe it. It offered the excuse that 
its supervisors had simply not seen any drivers wearing buttons on 
their uniforms or stickers on their bump hats until the fall of 1996 
is likewise incredible. Supervisors are in regular contact with 
drivers and it would be nearly impossible for them not to notice 
the buttons and stickers. Several of
 the driver witnesses credibly 
testified that they wore buttons an
d stickers while in meetings and 
conversations with supervisors, in
cluding those testifying in this 
proceeding. I do not credit the testimony of the witnesses pre-
sented by Respondent in this regard. On the other hand, the credi-
ble evidence establishes that Re
spondent has long enforced its 
prohibition against placing material on its trucks.  
In the present case, only three 
avenues of approach to special 
circumstances could be advanced. First is the matter of interaction 
with the general public, second is safety, and third is damage con-
trol. With regard to the first of these avenues, it must be noted that 
drivers do not interact with the ge
neral public. Other than dealings 
with fellow employees of E & L or its sister company, drivers 

come into contact with employees of its shippers at certain railsite 
and manufacturing locations while 
loading automob
iles, and with 
certain dealership employees while delivering. Their only contact 
with the general public would occur if a customer of a dealer 
chose to watch the unloading proc
ess at a dealership. Such specu-
lative impromptu voyeurism does not justify infringement of im-

portant Section 7 rights. Moreover, there is no prohibition against 
putting insignia on the drivers private hats and personal clothing, 
such as personal jackets. Thus
, putting on insigni
a on a bump hat 
and uniform would be no more potentially offensive to a dealer™s 
customers than would be the allowed practice of wearing of such 
insignia on private clothing which may be worn while the driver is 
at the dealership. 
The record abounds in examples showing that Respondent 
sanctions a high degree of individual variation in dress. As noted 
above, until the fall of 1996, Resp
ondent allowed drivers to wear 
buttons on their uniforms and arguably still does. It certainly has 
allowed and still allows
 drivers to adorn their own hats with para-
phernalia, and to sport their own clothing underneath and over 

their uniforms. Thus, the driver
s idiosyncratic appearance has 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648been sanctioned by Respondent for many years. As far as the 
record discloses, Respondent™s toleration of individual differences 
in dress has drawn no criticism from customers. In 
Burger King 
Corp. v. NLRB
, supra, the Sixth Circuit found that the employer 
could prohibit the wearing of union insignia in furtherance of the 
image it wished to present to the public. Unlike here, however, the 
Burger King
 employer had consistently enforced its ﬁno buttonﬂ 
rule in a nondiscriminatory manner, and the employees had con-
stant contact with the public. In 
contrast, E & L has inconsistently 
and discriminatorily enforced an 
ad hoc rule. Moreover, as noted 
above, drivers do not communicate directly with the ultimate 
consumer or even the general public. The Board has narrowly 
interpreted the Sixth Circuit™s 
Burger King 
analysis. See 
Maijer, 
Inc., 318 NLRB 50 (1995). In 
Meijer, 
the Board stated that ﬁcus-
tomer exposure to union insignia alone is not a special circum-
stance allowing an employer to prohibit display of union insignia 
by employees.ﬂ Id. (citation omitted
). Accordingly the record does 
not support Respondent™s assertion that its sudden suppression of 
union paraphernalia advances a leg
itimate need to create a particu-
lar public image. 
Respondent submitted some evidence on the issues of safety 
concerns and product damage control in support of its contention 
that these issues constitute special circumstances justifying the 
prohibition against drivers affixing buttons and other parapherna-
lia to their uniforms.
16  I found this evidence to be convincing with 
respect to the loading and unloading process. Car hauling is a very 
difficult job as loading a company truck efficiently and without 
causing damage to the vehicles is 90 percent of the job. Only 10 
percent of the job concerns driving. E & L must pay claims when 
damages are shown to have occurred when E & L delivered the 
vehicles. Company drivers work 
in a confined space in loading 
and unloading the vehicles, necessitating the additional precau-
tions provided by the uniform cove
ralls. No one in the hearing 
questioned that E & L has a legitimate goal of eliminating damage 
to the vehicles it transports. Driver Ed Reese testified that he had 
not heard that the coveralls were designed to augment the Com-
pany™s efforts to reduce damage to automobiles, though it seems 
to me that they clearly were so designed.  
The coveralls lessen the possibility of damaging vehicles as the 
coveralls prevent damage from occurring if drivers rub against 
vehicles while loading or unloading. Company-provided coveralls 
have cloth covering the main zipper and the pocket zippers. Belts 
and pens worn by drivers are underneath and covered by the cov-
eralls, removing any significant concern of possible damage. 
While the insulated coveralls have leg zippers, they are located on 
the side of the lowest pant leg where the risk of contacting the 
vehicles during loading is minimized by the side-walking motion 
of the drivers. Cloth coverings are not feasible for the leg zippers 
due to the potential safety hazard caused by the flaps potentially 
getting caught on the equipment as drivers climb on their trucks. 
By requiring coveralls, the possibility of drivers scratching the 
vehicles when coming into contact with them during loading is 
lessened.  
Respondent™s witnesses testified that drivers are not permitted 
to wear jewelry, buttons, pins, or noncompany patches on their 
coveralls. While in training, drivers are told that nothing is to be 
worn on the coveralls.
17  Buttons represent a damage risk to the 
                                                          
 16 Clearly there are no safety or product damage control issues involved 
in the wearing of stickers on bump hats. 
17 Reese, however, testified that he had observed drivers with buttons 
similar to those worn on shirts affixed to the breast pocket of their coveralls. 
vehicles being transported because drivers come into close contact 

with the vehicles during loading and unloading. General Counsel 
witness Reese admitted the risk that pins worn on uniforms may 
contact the vehicles when he conceded that drivers do not wear 
the ﬁSafe Driverﬂ award pin on uniforms or coveralls because they 
recognize that if they lean up against something, the tie tack would 
bend the pin, and drivers usually try to keep their award pin from 
being damaged.  
As was readily apparent from Respondent™s Exhibit 11, a train-
ing videotape of the loading and unloading process, the process is 
a difficult one. Because of the necessary care and precautions, 
loading vehicles on the trucks can take more than 2 hours, depend-
ing on the number of vehicles to be loaded. Drivers must maneu-
ver within very confined spaces on
 the truck platform. After load-
ing a vehicle on the top platform, drivers must slide or shimmy 
alongside the vehicles using a 
narrow 6-inch-wide space to reach 
one of the ladders leading down the side of the truck. In addition, 

in using chains or hydraulic wheel chocks to secure the vehicles, 
drivers are leaning in and reaching all around the vehicles, poten-
tially endangering themselves if something, even a pin, should 
snag, causing them to lose concen
tration, and risking damage if 
they are wearing anything on their coveralls that may scratch the 
vehicles. 
Driver Ed Reese acknowledged that E & L has done as much as 
could be done to eliminate vehicle damage from drivers exiting 
vehicles and climbing on the truck platform during unloading and 
loading. E & L™s damage control program has reduced its damage 
experience from 7 percent of vehicles in 1984 to less than 0.5 
percent currently. 
The uniform program also may promote the safety of the driv-
ers. As shown on the training videotape, driver safety is promoted 
by the prohibition against pins and buttons while drivers are en-
gaged in the loading and unloading process, as they pose a safety 
hazard for drivers during the process due to possible snagging 
when sliding and climbing on the trucks. 
The General Counsel offered ev
idence that in some respects 
undermines Respondent™s argument that safety and damage con-

trol concerns justify special circumstances justifying its involved 
prohibitions against the wearing of union paraphernalia on its 
uniforms. On the matter of safety, 
the drivers who testified in this 
proceeding are veteran drivers who 
share Respondent™s interest in 
promoting safety and reducing product damage. They evidently 
see no danger to themselves or the Company by wearing buttons 
or decals. Joe Renedo, the current steward, testified that he has 
never heard of damage caused by a button. Dunsmore, who also 
served as steward for a considerable time, stated that he was un-
aware of any discipline for product damage resulting from buttons 
or pins on uniforms. There is no 
evidence of anyone receiving an 
injury caused even in part by the wearing of buttons or pins on 
uniforms. Likewise, there is no evidence of any product damage 
resulting from drivers wearing such paraphernalia. 
During the hearing, Respondent tried repeatedly to have drivers 
testify that the uniform, and espe
cially the coveralls, were intro-
duced to foster safety and enha
nce damage control. However, 
each time a driver was asked to speculate, he answered that the 
coveralls are required to prevent the shirts and trousers from get-
ting dirty. Plainly, Respondent never informed its drivers of its 
ﬁsafetyﬂ or ﬁdamage controlﬂ rationales. 
Respondent™s safety argument is further undercut by various of 
its practices. The drivers use metal chains and metal tiedown bars 
to fasten the cars onto the truck. Further they use the height stick, 
made of aluminum vertically and PVC plastic horizontally, by 
 E & L TRANSPORT CO. 649which drivers measure the height of the truck so that it is able to 
clear overpasses on the highway. The driver moves the height 
stick along the truck from front to
 rear, in some instances touching 
the cars which are loaded on the top of the truck. In measuring the 
height of the truck, the drivers ar
e careful not to drag it across the 
tops of the cars as it might scratch them. Although Respondent 

could coat the height stick and metal tie down bars with a material 
that would eliminate the potential to scratch the new cars, it has 
not done so. 
Additionally, Respondent allows drivers to wear their own belt 
buckles, eyeglasses, jewelry, boots with metal buckles, and other 
garments with exposed metal elements. For example, during the 
cold months, Dunsmore continually wore a leather jacket while 
loading, driving, and unloading, as a result of Respondent™s failure 
to supply him with new winter weight coveralls. This jacket has 
metal exposed buttons and metal rivets. I would find this evidence 
more compelling except that Dunsmore seems to be the exception 
rather than the rule. No other witness presented by the General 
Counsel was without the covera
ll element of their uniforms. 
On the question of special circ
umstances, I believe that Re-
spondent came up with this defense as part of its effort to disguise 
its obvious discrimination against Dunsmore. Though it has failed 
to demonstrate such special circumstances in a general sense, it 
has convinced me that such circumstances exist during the loading 
and unloading process. The videotape in evidence strongly sup-
ports this view. Even if Respondent was forced to look at the mat-
ter of buttons and pins being worn on uniforms during the loading 
and unloading process for the first time
 as a result of this case, it 
still has offered logical and rati
onal concerns about the wearing 
such items when the drivers are in very close contact with new 
cars during the loading and unloading process. Given the fact that 
the drivers will still be able to af
fix stickers to their bump hats, 
their union message will still be visible at all times. Given this 
fact, I believe that balancing Respondent™s legitimate concern 
about damage to the cars it tran
sports against its employees Sec-
tion 7 rights, Respondent should have the right to ban the wearing 
of pins, buttons or other paraphernalia which could scratch cars 
during the loading and unloading process. I find that Respondent 
has not shown any special circumstances which justify its sudden 
enforcement of a general prohibition against wearing union insig-
nia on uniforms and hats. 
I find that the most telling proof 
of Respondent™s lack of bona 
fide special circumstances for such a general prohibition is the 
timing of Respondent™s interference with employee™s protected 
expressions. As noted Respondent tolerated wearing of insignia on 
uniforms for years and on bump hats for about 10 months follow-
ing the issuance of the requirement that they be worn. It initiated 
action first against Dunsmore, and 
then broadened the scrutiny to 
Reese and others, soon after the posting period in Dunsmore™s 
NLRB complaint case elapsed and Dunsmore filed his first elec-
tion protest. The pretext for focusing upon Dunsmore was his 
display of Hoffa signs in two windows of the cab of his truck. The 
evidence reveals that for years drivers have affixed stickers and 
other noncompany material to their trucks. When noticed by man-
agement, these items were removed without any discipline being 
administered and as far as the record reveals, without further 
comment by management to the involved driver. Based on the 
evidence of record, Dunsmore was the first driver ever to be disci-
plined for placing noncompany material on a company truck. 
Moreover, campaign stickers littere
d Respondent™s facility and no 
disciplinary action was taken for this activity. Whether 
Dunsmore™s action in placing the ﬁH
offa 96ﬂ signs in the windows 
of his company truck was protected by Section 7 of the Act is 
problematic, yet I do not believe it important whether this act was 
protected or not for the purpose of deciding whether Respondent™s 
response was unlawful.
18  Certainly the filing of the charge with 
the Board, which led to a complaint against Respondent, and his 

filing of an election protest were protected activities. Because of 
the timing of the action against hi
m, immediately after the posting 
period of the NLRB case and the filin
g of his first election protest, 
and because of vastly disparate way Respondent responded to the 
placing of noncompany material on his truck, I find that its prof-
fered reason for its increased scru
tiny of Dunsmore, its threat of 
discipline and its actual issuance of discipline is merely pretextual 
and its true motivation was retali
ation for the filing of the board 
charge and the election protest. Respondent has offered no reason 
why Dunsmore™s action was any more egregious and deserving of 
discipline than the numerous examples of similar activity by driv-
ers noted by Respondent™s own witness, Maintenance Supervisor 
Robert Braden. 
Further proof of Respondent™s unlawful motivation is found in 
the contemporaneous characterization of Dunsmore as the ﬁtrou-
blemaker,ﬂ by the very person who disciplined him, Terminal 
Manager Clemens. I find that Respondent disciplined Dunsmore 
in retaliation for filing the Board 
charge and the election protest 
and thus its actions in this regard are in violation of Section 

8(a)(1), (3), and (4) of the Act. I further find, that absent any 
showing whatsoever for a rationale business justification for sud-
denly enforcing a prohibition against the wearing of union para-
phernalia on uniforms and hats, th
at it was likewise motivated by 
Respondent™s desire to retaliate 
against Dunsmore and represents 
an attempt to lend an air of legitimacy and impartiality to its re-
taliation against Dunsmore. No sa
fety problem, no customer com-
plaints nor damages to vehicles caused by the wearing of union 
insignia on uniforms and hats was shown to have occurred in the 
                                                          
 18 Though such a finding is not neces
sary for purposes ruling on the law-
fulness of Respondent™s actions with respect to Dunsmore, it may be neces-
sary to rule on complaint allegation, 
par. 11,b,l, wherein it alleged that Re-
spondent violated the Act by advising Dunsmore that internal union cam-
paign signs were prohibited in or on Respondent™s trucks. The credible 
evidence reveals that Respondent has consistently prohibited the display on 
any noncompany provided material on its trucks. It has caused the removal 
of such material as soon as it has been discovered. Thus there was no dispa-
rate treatment involved in requiring the ﬁHoffa ‚96ﬂ signs to be removed. I 
do not believe that the Sec. 7 right of an employee to wear on his person 
union insignia extends to allowing employees to festoon a trucking com-
pany™s over the road trucks with internal campaign material clearly visible 
to the general public. I believe Respondent has a legitimate interest in not 
appearing to take sides in the union elec
tion nor allow its trucks to be rolling 
billboards for one camp or the other. A
ccordingly, I do not find that the act 
of placing the ﬁHoffa ‚96ﬂ signs in the windows of his truck by Dunsmore 
was protected by the Act. I find the case cited by General Counsel in support 
of its contention that Dunsmore™s action in this regard was protected to be 

distinguishable. In that case, 
Yenkin-Majestic Paint Co., 
321 NLRB 387 
(1996), the Board found unlawful discipline issued to an active union sup-

porter and employee for displaying a prounion placard on his forklift. The 

Board did not make a hard finding of whether this activity by itself was 
protected, noting that the discipline for this alleged infraction was just one 
event in a long line of discrimination against the employee by Respondent 

for his union support. Board Member Cohen did not ﬁpassﬂ on this conten-
tion, noting that he does not necessarily subscribe to the notion that the 
placing of a placard on a forklift is the same as the wearing of a small insig-
nia. Moreover, placing a prounion placard on a warehouse forklift during an 
organizing campaign is a long way from placing internal union campaign 
material in an over-the-road truck. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650fall of 1996.
19  No problems of discord among employees by their 
support for Carey or Hoffa was shown to have surfaced in this 
timeframe. In short, nothing out of the ordinary happened to trig-
ger the change in the status quo, other than Dunsmore™s protected 
activity. I therefore find the instances of enforcement of the prohi-
bition as set out in the compliant to be unlawfully motivated and 
violative of Section 8(a)(1) of the Act. I accordingly find that the 
discipline issued to employee Ed Reese on September to be 
unlawfully motivated and in violation of Section 8(a)(1) and (3) of 
the Act. CONCLUSIONS OF LAW 
1. Respondent E & L Transport Company, L.L.C., is an em-
ployer within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
3. The Respondent has engaged in conduct in violation of Sec-
tion 8(a)(1) of the Act by: 
(a) About September 17, at its Wixom facility, by its agent Jim 
Donlin, subjecting its driver employee Donald Dunsmore to ex-
cessive scrutiny by conducting a search of his company truck for 
internal union campaign literature, including using a camera to 
take pictures. 
(b) About September 18, by its agent Lawrence F. Murray sub-
jecting Dunsmore to excessive scrutiny by conducting a search of 
his truck for internal union campaign literature and/or campaign 
signs and impliedly threatening Dunsmore with termination be-
cause of internal union campaign 
literature found in his company 
truck. 
(c) About September 20, by its agent Lawrence Murray in a 
phone call to its agent Chris Trimble, orally announcing to em-
ployees that its rule prohibited employees from placing stickers 
and/or signs on bump hats. 
(d) About September 20, by its agents Lawrence Murray, Chris 
Trimble, and Gerald Clemens, threatening employees with termi-
nation because of their failure to remove employee stickers and/or 
signs from bump hats. 
(e) About October 16, by its agent, Mike Ervin, stating he was 
present to harass Dunsmore and ordering him to remove internal 
union campaign stickers from his safety hat. 
(f) About October 16, by its agent, Chris Trimble, ordering 
Dunsmore, under threat of reprimand and discharge, to remove 
internal union campaign stickers from his bump hat. 
(g) About October 16, by its agent, Ron Kilmer, ordering 
Dunsmore to remove stickers from his bump hat. 
(h) About the end of October, by its agents, Ted Marcott and 
Sean McCarty, on separate occasions, ordering its employees to 
remove stickers and/or signs from bump hats.  
                                                          
                                                           
19 Respondent has asserted some concern that if the wearing of union in-
signia on uniforms and hats is found
 lawful, then its drivers will become 
walking billboards. Though the problem has never occurred in the years 
when it tolerated such activity, if 
it does, then Respondent has a ready rem-
edy in its collective-bargaining agreement which requires that the drivers 
maintain a ﬁreasonably neat appearance.ﬂ 
(i) About the first week of November, by its agents, Mike Ervin 
and Ted Marcott, ordering employees to remove stickers from 
their bump hats. 
(j) About October 25, by its agent Chris Trimble, orally and 
disparately promulgating an overly broad rule prohibiting em-
ployees from wearing internal union campaign buttons on their 
uniforms and ordering Dunsmore to remove a button from his 
uniform. 
(k) About late October, by its agent, William Erb, orally and 
disparately promulgating an overly broad rule prohibiting em-
ployees from wearing internal union campaign buttons on their 
uniforms. 
(l) About October 29, by its agent, Gerald Clemens, referring to 
Dunsmore as ﬁthe troublemaker.ﬂ 
4. Respondent has engaged in conduct in violation of Section 
8(a)(1) and (3) of the Act, by, about September 23, issuing a writ-
ten reprimand to employee/alternate Union Steward Ed Reese for 
failing to remove stickers from his bump hat. 
5. Respondent has engaged in conduct in violation of Section 
8(a)(1), (3), and (4) of the Act by, about September 23, by its 
agents, Chris Trimble and Gerald Clemens, issuing Dunsmore a 
written reprimand for having internal union signs in his truck. 
6. The unfair labor practices committed by Respondent are un-
fair labor practices within the me
aning of Section 2(6) and (7) of 
the Act. 7. The Respondent did not violate the Act by advising Donald 
Dunsmore that internal union ca
mpaign signs were prohibited in 
or on Respondent™s trucks. 
REMEDY 
Having found that the Respondent has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. 
Having unlawfully issued written warnings to Ed Reese and 
Donald Dunsmore, Respondent should be ordered to, within 14 
days from the date of the Order, rescind such warnings and re-
move from its files any reference to the unlawful warnings, and 
within 3 days thereafter notify the 
employees in writing that this 
has been done and the warnings w
ill not be used against them in 

any way.
20 Having, on or about September 15, 1996, and continuing there-
after, discriminatorily departed from the status quo by enforcing 
its rules prohibiting the wearing of buttons and pins on uniforms 
and stickers on bump hats, Respondent should be ordered to return 
to the status quo existing before September 15, 1996. It should 
further be ordered to rescind the rule prohibiting the wearing of 

stickers on bump hats and the wearing of buttons and pins on 
uniforms, except when a driver is engaged in loading and unload-
ing a company truck. 
[Recommended Order omitted from publication.] 
 20 The warnings do not indicate that either employee suffered any mone-
tary loss so there will be no award of backpay. 
 